                                                            u.s.s-:   i niC i""Coin I
                                                              SAVANNAH OIV.
                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA                          10^ l[
                           SAVANNAH DIVISION

                                                          CLERK-
UNITED ASSOCIATION OF                                         SO.OiST. OF GA.
JOURNEYMEN AND APPRENTICES OF
THE PLUMBING AND PIPE FITTING
INDUSTRY OF THE UNITED STATES
AND CANADA, AFL-CIO, LOCAL 188
PENSION FUND; UNITED
ASSOCIATION OF JOURNEYMEN AND
APPRENTICES OF THE     PLUMBING AND
PIPE FITTING INDUSTRY OF THE
UNITED STATES AND CANADA, AFL-
CIO, LOCAL 188 HEALTH & WELFARE
FUND; UNITED ASSOCIATION OF
JOURNEYMAN AND APPRENTICES OF
THE PLUMBING AND PIPE FITTING
INDUSTRY OF THE UNITED STATES
AND CANADA, AFL-CIO, LOCAL 188
ANNUITY FUND; UNITED
ASSOCIATION OF JOURNEYMEN AND
APPRENTICES OF THE PLUMBING AND
PIPE   FITTING   INDUSTRY OF THE
UNITED STATES AND CANADA, AFL-
CIO LOCAL 188;

       Plaintiffs,

V.                                       CASE NO. CV419-123


MILTON J. WOOD COMPANY,

       Defendant.




                               ORDER


       Before the Court is the parties' Joint Motion for Voluntary

Dismissal With Prejudice. (Doc. 23.) Pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action

by filing "a stipulation of dismissal signed by all parties who
                                          I


have   appeared." As    requested   by   the   parties,    this    action       is
